Citation Nr: 1444563	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-22 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for multiple sclerosis (MS) with brain and spinal cord lesions.

2.  Entitlement to service connection for MS with brain and spinal cord lesions.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than April 13, 2009 for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2012, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.


FINDINGS OF FACT

1.  Service connection for MS with brain and spinal cord lesions was denied in an October 2008 Board decision.

2.  Evidence received since the time of the October 2008 decision is new and material; the evidence serves to substantiate the claim for service connection.

3.  Resolving any doubt in the Veteran's favor, the aggregate evidence of record demonstrates it is at least as likely as not that the Veteran's MS was incurred in or had its onset in service or within the seven years after separation from service.
4.  Service connection for bilateral hearing loss was denied in an October 2008 Board decision.

5.  No new and material evidence that would have a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss has been received since the time of the October 2008 decision.

6.  The RO denied service connection for tinnitus in an April 2004 rating decision; the Veteran did not perfect an appeal and the April 2004 decision became final as to that issue; subsequently, after the Veteran filed a claim to reopen on April, 13, 2009, service connection for tinnitus was granted in a September 2010 rating decision; the effective date assigned was the date of the Veteran's claim to reopen.

7.  In his April 13, 2009 claim to reopen, the Veteran alleged the April 2004 rating decision contained clear and unmistakable error (CUE); in a September 2010 rating decision, the RO failed to find CUE in the April 2004 rating decision; the Veteran did not perfect an appeal of this issue and the decision became final in September 2011.

8.  There was no formal or informal claim to reopen the previously denied claim for service connection for tinnitus received prior to April 13, 2009; there was no finding of CUE in the April 2004 denial of service connection for tinnitus and the RO's determination on that issue is final.


CONCLUSIONS OF LAW

1.  The October 2008 decision of the Board is final; new and material evidence has been received and the claim of entitlement to service connection for MS with brain and spinal cord lesions is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Resolving any doubt in the Veteran's favor, the criteria for service connection for MS with brain and spinal lesions have been met.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § § 3.303 , 3.307, 3.309 (2013).

3.  The October 2008 decision of the Board is final; no new and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened and service connection for bilateral hearing loss remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for an effective date prior to April 20, 2009, for the grant of service connection for tinnitus have not been met. 38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10 .

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in May 2009 and September 2009. The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Kent, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

As to the Veteran's claim for entitlement to service connection for MS, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Veteran was given the opportunity to give testimony before the Board.  VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claims at this time.

II.  New and Material Evidence Generally

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

III.  New and Material Evidence: Multiple Sclerosis

Since the October 2008 decision, the Veteran submitted both lay and medical evidence supporting a relationship between his currently diagnosed MS and his period of military service, to include two in-depth medical reports providing positive nexus opinions.  Additionally, he offered testimony before the undersigned at a hearing in May 2012 and provided statements from his wife, mother-in-law and a fellow service member discussing his continuing symptomatology prior to a diagnosis of MS.  The medical evidence, the referenced lay statements and the Veteran's hearing testimony were not considered by the Board in October 2008.  They pertain to a possible link between the Veteran's current disability and service.  This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.


IV.  Service Connection for Multiple Sclerosis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including multiple sclerosis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Service connection for multiple sclerosis may be established based on a legal "presumption" by showing that it manifested to a degree of 10 percent or more within seven years from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a) (2013).

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

Notably, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and the VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d) (2013).

In this case, the medical evidence shows that the Veteran was diagnosed with MS in 2002. The Veteran contends that he has had many of the typical symptoms of MS for many years, to include malaise, walking and balance difficulties, lack of coordination, weakness, vision problems and memory loss.  He indicates that such  symptoms first arose during service and continued within the seven years thereafter.  See April 2009 Claim to Reopen.

The Veteran submitted a statement from a man who served with him in the Navy.  The fellow service member recalled his discussions with the Veteran in the mess hall regarding his legs feeling weak and that they would give out from time to time.  He also indicated an incident in 1980 following separation from service when they went to catch a taxi and the Veteran fell "flat on his face."  He related another incident where a photographer asked the Veteran to stand and he "lost his balance and fell to the ground."

The Veteran's mother-in-law indicated that the Veteran has had "weak legs since joining the service and has been tripping over things for quite awhile . . . also seemed to get tired quickly . . ."  She also recalled the Veteran having pain and vision problems in his left eye a few months after separation from service.  She indicated that all his symptoms "made sense" only when MS was diagnosed.

In June 2010, the Veteran submitted a private medical opinion from Dr. H.B.  The doctor indicated he based his opinion on a review of the Veteran's service treatment records, medical records after discharge, medical literature and his 30 years of experience as a medical professional.  He indicated that he is very familiar with diseases and injury to the spinal cord and central nervous symptoms, to include MS.  

The doctor indicated his belief that it is at least as likely as not that the Veteran's MS was caused by exposure to ionizing radiation and various other solvents in the engine room of the U.S.S. Enterprise where he served as a machinist mate.  Notably, exposure to radiation is confirmed, although the Director of Compensation & Pension found that it was a very low level.  See May 2011 Director Radiation Review.

Dr. H.B. indicated that "initial diagnosis of MS is difficult because most of the early symptoms are generic and common."  The most common presenting symptoms of MS include "weakness, fatigability, dizziness, loss of balance, visual disturbances, urinary frequency, loss of memory and neurobehavioral problems."  The doctor indicated that "[i]nitial symptoms usually resolve spontaneously in most patients and relapses can occur within months or years."  He indicated that the correct diagnosis of MS can take decades.  The doctor indicated his opinion that the onset of the Veteran's MS was in service given that he noticed weakness in his legs and fell more than once because of this weakness.  He rationalized that "[a]lthough a latent period of over twenty years from exposure to ionizing radiation and the appearance of symptoms is a long time, studies are showing that less aggressive forms of MS can be asymptomatic for decades."  The doctor specifically noted that when the Veteran was diagnosed with MS in 2002, the white matter lesions in his brain and spinal cord were "well established" and had "clearly been there for some time."  The doctor indicated his opinion that seven years after discharge "was not reasonable time to make the diagnosis of [the Veteran's] type of multiple sclerosis."

In July 2010, the Veteran submitted a private medical opinion from Dr. J.B.  The doctor specializes in internal medicine and has 25 years of experience.  The doctor noted that the Veteran worked in an engine room that was often noisy and hot and that during service he experienced "equilibrium/dizziness" issues.  The doctor also recognized the Veteran's exposure to radiation, solvents and greases.  Following a review of the Veteran's record, he opined:

Within a reasonable degree of medical certainty, [the Veteran] meets the criteria for service-connection for the diagnosis of multiple sclerosis.  Multiple sclerosis is a disorder that has many clinical facets, whose disease course can be very different from one patient to another.  The core issue is a demyelination process, such that wherever this process is occurring in the nervous system, those are the symptoms that will predominant.  There is no rhyme or reason to why the disease affects such disparate areas in the certail and peripheral nervous symptoms, leading to a myriad of possible clinical features.  [The Veteran] meets all the required criteria for a diagnosis of multiple sclerosis.  From the evidence, it appears that the disease process of MS was first manifest while he was in military service.  The initial symptoms of MS can be subtle, as in the instant case.  The disease process tends to illness with MS, which may take many years to become fully manifest.

The doctor reiterated that multiple sclerosis "is somewhat of an enigma, with there currently being no proven specific etiology" and stated that it "is relatively clear that [the Veteran's] multiple sclerosis began while in service, but with less clarity as to the exact military-associated specific etiologic event", such as exposure to radiation or solvents.  

Here, the evidence of record does not show that the Veteran was diagnosed with multiple sclerosis in service or within the first seven years following his separation from service.  However, since the multiple sclerosis is one of the disease listed under 38 C.F.R. § 3.309, an alternative method to support award of a service connection can be made through continuity of symptomatology.  See Walker, supra.   The Veteran is competent to report that he experienced symptoms of neurological impairment, such as pain in the eyes and weakness in the legs in service and during the period after her separation from service. See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge). Although the RO questioned the Veteran's credibility given the lack of medical treatment, the Board finds Dr. J.B.'s observation that MS appeared well-established at the time of diagnosis supports the Veteran's statements that he had been experiencing symptoms for some time. 

Additionally, the Board finds that the medical opinions submitted by Dr. H.B. and Dr. J.B. were supported by a thorough review of the entire record, to include all medical treatment and lay statements.  The Board notes that Dr. H.B. specializes in multiple sclerosis treatment which lends even more probative value to his opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (in determining the weight assigned to evidence, the Board looks at factors such as the health care provider's knowledge and skill).  See also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Veteran was never provided a VA examination as to whether his MS was at least as likely as not related to his period of service; thus, the only medical opinions of record provide a positive nexus or link between service and the Veteran's current disability.  In this case, the benefit of the doubt doctrine applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence in order to prevail.'")  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  

Here, there are two medical opinions from medical doctors possessing over 50 years combined experience.  The Board acknowledges that 22 years between service and a diagnosis of MS is a long time; however, the Court of Appeals for Veterans Claims has held that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Although a diagnosis of MS was made long after the presumptive period, the Board finds that there is enough positive evidence of record to resolve any doubt in favor of the Veteran and grant the claim. 38 U.S.C.A. § 5107(b).

V.  New and Material Evidence: Hearing Loss

In October 2008, the Board denied service connection for hearing loss based on the lack of evidence of a current disability for VA purposes pursuant to 38 C.F.R. § 3.385.  The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed and until the Veteran's hearing loss meets the criteria for a disability under 38 C.F.R. § 3.385, there can be no entitlement to service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

At his hearing in May 2012, the Veteran indicated that when put in a hearing booth, he would pass the hearing test every time; however, if he is in a noisy room with background noise, he cannot hear anything.  He alleges that, although he does not have hearing loss for VA purposes upon examination, that the issues he has hearing in crowded places is a "documented symptom of MS".  It is arguable, therefore, that given the Board's grant of service connection for MS in this decision, the Veteran could be entitled to service connection for hearing loss on a secondary basis as due to MS.  However, this does not give reason to reopen the claim for service connection given that the record continues to lack evidence of a current hearing loss disability for the purpose of demonstrating entitlement to VA benefits.  It is recognized that the Veteran has MS that has been service connected; that he had noise exposure in service and is service connected for tinnitus; however, no evidence has been provided since the denial of the claim by the Board in October 2008 that would raise a reasonable possibility of substantiating the claim in the absence of a qualifying current disability.

As new and material evidence that might substantiate the claim for service connection has not been submitted, the claim for service connection for hearing loss is not reopened and the October 2008 Board decision remains a final determination of that issue. 

VI.  Entitlement to an Earlier Effective Date: Tinnitus

The Veteran argues the effective date for the grant of service connection for tinnitus should be the date of his original claim in October 2003.  As explained in the Findings of Facts, supra, the RO denied that claim in April 2004 and the Veteran did not finalize an appeal.  Therefore, the April 2004 denial became final in April 2005.  

Thereafter, on April 13, 2009, the Veteran filed a claim to reopen his claim for service connection for tinnitus and service connection was granted in September 2010.  The Veteran disagreed with the assigned effective date in his October 2010 notice of disagreement; however, he did not appeal the RO's decision in September 2010 that there was no clear and unmistakable error in the April 2004 rating decision.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.400 (2013).  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

Congress has provided that, unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  It further provides an exception to the general rule if an application for disability compensation is received within one year from discharge or release from service, the effective date of an award of disability compensation shall be the day following the date of the Veteran's discharge or release from service. 38 U.S.C.A. § 5110(b)(1) . 

Here, the effective date cannot be earlier than the Veteran's claim to reopen.  The Board sympathizes with the Veteran; but, has no flexibility in this matter.  The only way to establish the Veteran's desired effective date at this time would be for the Veteran to succeed in alleging that the RO committed clear and unmistakable error (CUE) in not granting service connection for tinnitus in April 2004.  An error that constitutes CUE must be one that is undebatable and the standard for proving CUE is high.  Regardless, the RO already addressed the issue of CUE in its September 2010 rating decision and the Veteran did not appeal the RO's determination on that issue; thus, it is final.

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by the laws and regulations applicable to the benefit sought. See 38 C.F.R. § 19.5.  In the present case, those laws and regulations prohibit the assignment of an effective date earlier than April 13, 2009.  

Because the preponderance of the evidence is against the assignment of an earlier effective date, the benefit of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for multiple sclerosis with brain and spinal cord lesions is reopened.

Service connection for multiple sclerosis with brain and spinal cord lesions is granted.

New and material evidence has not been received; the October 2008 Board decision is final and the claim of entitlement to service connection for bilateral hearing loss is not reopened and service connection for bilateral hearing loss remains denied.

An effective date earlier than April 13, 2009 for the grant of service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


